BETTS, District Judge.
This vessel and cargo were captured by the United States mortar-boat Mathew Vassar, May 6, 1862, in the Gulf of Mexico. The sloop was taken to Ship Island, and appropriated to the use of the United States, and the cargo was transported to New York, and was here *50arrested and condemned by default. The vessel was sailing: under the confederate flag, and she and her cargo were owned in the seceded states, and were accordingly enemy property. Both, upon the legal proofs before the court, are lawful pi-ize of war, and are condemned, as such, to forfeiture.